                       IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO

 IN RE

 RAMON L. BARRETO GINORIO                                BANKRUPTCY 18-06036 BKT
 SSN #4006
                                                         CHAPTER 12
 Debtor


             DEBTOR RESPONSE TO REPORT ON CONFIRMATION at doc #69
TO THE HONORABLE COURT:
        COMES NOW, the debtor,                through        his    appointed         counsel,        and
respectfully r e s p o n d s t o d o c # 6 9 a n d states as follows:
    1. On October 16, 2018 the above captioned debtors filed a petition under the
        dispositions of Chapter 12 of the Bankruptcy Code and on September 9, 2019 the case
        was converted to Chapter 13.
    2. T h e r e i s a h e a r i n g o n c o n f i r m a t i o n o f t h e P l a n s c h e d u l e d f o r
        November 11, 2019 and the §341 Meeting of Creditors has
        been continued to November 20, 2019 AFTER the hearing on
        confirmation.
    3. Trustee observes that he has not been able to value the property of the estate without an
        appraisal or comparable. We uploaded 3 appraisals during the Chapter 12 but today we have
        once again sent these via email to the §341 division since these are too large for the upload
        via 13network.
    4. Debtor’s income during 6 months preceding the chapter 13 is already in hands of the §341
        division from the uploads while under Chapter 12.
    5. We have verified with §341 division and tax returns, vehicle licenses (3) and Asume
        Certification, as well as a certification from debtor’s Accountant as to income are already in
        the hands of the §341 division.
        WHEREFORE, debtor respectfully prays that the Court take note of the completion of all
documentation required under BAPCPA have been transmitted to the Trustee.
                                             NOTICE

         Within fourteen (14) days after service as evidenced by the certification, and an

additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail,

any party against whom this paper has been served, or any other party to the action

who objects to the relief sought herein, shall serve and file an objection or other

appropriate response to this paper with the Clerk’s office of the U.S. Bankruptcy Court

for the District of Puerto Rico. If no objection or other response is filed within the time

allowed herein, the paper will be deemed unopposed and may be granted unless: (I) the

requested relief is forbidden by law; (ii) the requested relief is against public policy; or

(iii) in the opinion of the Court, the interest of justice requires otherwise.

         Confirmation Hearing scheduled for November 11, 2019 at 2:00 p.m. Judge

Brian K. Tester’s Courtroom.

         I HEREBY CERTIFY, that on this same date, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF Filing System which will send a

notification, upon information and belief, of such filing to the Chapter 12 Trustee and to

all subscribed users and who have to this date filed a timely claim.

JOSE F CARDONA JIMENEZ for FRANKLIN CREDIT MANAGEMENT CORP., as

servicing agent for Deutsche Bank National Trust Company, as Certificate Trustee on

Behalf      of    Bosco     Credit      II      Trust      Series    2017-1 jf@cardonalaw.com

JOSE      RAMON       CARRION        MORALES for           Trustee   newecfmail@ch13-pr.com
EDWARD W HILL for Puerto Rico Milk Industry Regulatory Office (ORIL)
ehill@hillgonzalezlaw.com, erobles@hillgonzalezlaw.com
MONSITA LECAROZ ARRIBAS ustpregion21.hr.ecf@usdoj.gov
BPPR PO Box 366818 San Juan 00936-6818

IRS Beatriz Alfaro, City View Plaza II, SR #165, Ste 2000, Guaynabo 00968-8000
                                             Page 2 of 3
IRS PO BOX 7346, Philadelphia, PA 19101-7346

Carmen Priscila Figueroa, PO Box 195387, San Juan 00919-5387

María T. Gorbea, Bankruptcy Supervisor PREPA, PO Box 364267, San Juan 00936

Sandra Rodriguez Gonzalez, Bankruptcy Supervisor, E.L.A. Department of Treasury

PO Box 9024140, San Juan 00902-4140.

      In Caguas, Puerto Rico, this 25th day of October 2019.


                                        Respectfully Submitted


                                        s/ L.A. Morales
                                        USDC PR #120011
                                        LYSSETTE MORALES VIDAL

                                        L. A. MORALES & ASSOCIATES P.S.C.
                                        URB VILLA BLANCA
                                        76 AQUAMARINA
                                        CAGUAS, PUERTO RICO 00725-1908
                                        TEL 787-746-2434 FAX 855-298-2515
                                        Email lamoraleslawoffice@gmail.com &
                                        irma.lamorales@gmail.com

                                        On behalf of Debtor




                                       Page 3 of 3
